FILED
                           NOT FOR PUBLICATION                              MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CLIFFORD JOHNSON,                                No. 12-16775

              Plaintiff - Appellant,             D.C. No. 3:11-cv-06684-WHA

  v.
                                                 MEMORANDUM**
UNITED STATES DEPARTMENT OF
THE TREASURY; JACOB LEW,*

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                             Submitted May 13, 2014***

Before:       CLIFTON, BEA, and WATFORD, Circuit Judges.

       Clifford Johnson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that the United States Department

          *
             Jacob Lew has been substituted for his predecessor, Timothy
Geithner, as Secretary of the Treasury under Fed. R. App. P. 43(c)(2).
       **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the Treasury and the Secretary of the Treasury violated his First Amendment

right to freedom of expression by publishing statements about Federal Reserve

notes that are contrary to Johnson’s views and allegedly false. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

determination that Johnson does not have Article III standing, Jewel v. Nat’l Sec.

Agency, 673 F.3d 902, 907 (9th Cir. 2011), and we affirm.

      The district court properly concluded that Johnson failed to allege the

essential elements of Article III standing, including personal injury that is fairly

traceable to defendants’ allegedly false representations and likely to be redressed

by an order granting Johnson a declaratory judgment. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992) (identifying three core requirements for

standing under Article III of the United States Constitution); Valley Forge

Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

464, 474-75, 485-86 (1982) (no standing where allegations constitute nothing more

than the “generalized grievances” of one who observes government conduct with

which he disagrees).

      The district court did not abuse its discretion in denying Johnson’s motion to

alter or amend judgment because Johnson failed to establish grounds for such

relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255,


                                           2                                     12-16775
1262 (9th Cir. 1993) (setting forth standard of review and discussing grounds for

reconsideration under Fed. R. Civ. P. 59(e)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                  12-16775